J-S30002-19

                                   2019 PA Super 332

    MIRIAM A. JOHNSON                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALBERT D. JOHNSON JR.,                     :
                                               :
                       Appellant               :   No. 3315 EDA 2018

                Appeal from the Order Entered October 22, 2018
                In the Court of Common Pleas of Chester County
                 Domestic Relations at No(s): No. 0582 N 1997,
                            PACSES No. 133001257


BEFORE: PANELLA, P.J., KUNSELMAN, J., and MUSMANNO, J.

OPINION BY PANELLA, P.J.:                           FILED NOVEMBER 01, 2019

       Albert D. Johnson Jr., Father, appeals from the trial court order denying

his petition for special relief, seeking repayment from Miriam A. Johnson,

Mother, of an overpayment of support. Father and Mother are natural parents

of their adult daughter Jessica who, because of mental illness, continued to

receive court ordered support payments from Father after her eighteenth

birthday. On July 6, 2017, the trial court issued an order terminating Father’s

support obligation retroactively to August 4, 2014.1 Thereafter, Father filed

the instant petition, seeking repayment of the $71,802.74 credit to his account

stemming from support payments made between August 2014 and July 2017.


____________________________________________


1 Mother did not appeal the July 6, 2017 order of support termination, but
thereafter filed a second complaint for support of Jessica on August 31, 2017.
In that case, the trial court sustained Father’s preliminary objections and
dismissed Mother’s complaint. Mother’s appeal of the dismissal is docketed at
No. 2311 EDA 2018.
J-S30002-19



During a hearing on Father’s petition, Mother asserted that, per Father’s

request, support payments were made directly to Jessica. The trial court found

that the checks did go directly to Jessica pursuant to court order. Therefore,

it denied Father’s petition to collect the credit from Mother. Father appealed,

claiming that Mother bore responsibility to refund him the credit, regardless

of to whom the payments were made. Upon review, we conclude that the trial

court did not abuse its discretion. Consequently, we affirm.

      Father raises two issues on appeal:

      I. [Whether] the trial court erred in failing to order the repayment
      of overpaid support, on either statutory or other grounds[?]

      II. [Whether] the trial court erred in failing to provide for the
      repayment/recapture of overpaid support given [Mother’s]
      initiation of a second support action[?]

Father’s Brief, at 4.

      The amount of a support order is largely within the discretion of
      the trial court, whose judgment should not be disturbed on appeal
      absent a clear abuse of discretion. An abuse of discretion is not
      merely an error of judgment, but rather a misapplication of the
      law or an unreasonable exercise of judgment. A finding that the
      trial court abused its discretion must rest upon a showing by clear
      and convincing evidence, and the trial court will be upheld on any
      valid ground.

Portugal v. Portugal, 798 A.2d 246, 249 (Pa. Super. 2002) (citation

omitted).

      In his first issue, Father asserts that the court erred and misapplied the

law when it did not order repayment of the overpaid support as required by

Pa.R.C.P. § 1910.19(g)(2). Father maintains that section 1910.19(g)(2)

provides that the credit must be collected from the former obligee, in this

                                     -2-
J-S30002-19



instance, Mother. He claims that although the situation was irregular in that

the support payments went directly to Jessica, and not to Mother, this does

not change Mother’s status as former obligee. Therefore, he argues she is

responsible for payment of the credit. See Father’s Brief, at 8-11. We

disagree.

      Father’s argument relies on his interpretation of section 1910.19(g)(2),

which provides in full:

      (2) Order Terminated. If there is an overpayment in any
      amount and there is no charging order in effect, within one year
      of the termination of the charging order, the former obligor may
      file a petition with the domestic relations section seeking recovery
      of the overpayment. A copy shall be served upon the former
      obligee as original process. The domestic relations section shall
      schedule a conference on the petition, which shall be conducted
      consistent with the rules governing support actions. The domestic
      relations section shall have the authority to enter an order against
      the former obligee for the amount of the overpayment in a
      monthly amount to be determined by the trier of fact after
      consideration of the former obligee’s ability to pay.

Pa.R.C.P. § 1910.19(g)(2).

      Notably, the statute in question does not require that the trial court

enter an order of repayment against the former obligee. Instead, it vests the

domestic relations section with the authority to enter such an order after

conducting a conference on the petition.

      Here, the trial court conducted a hearing on Father’s petition. At the

hearing, Mother testified that she did not directly receive the support

payments for Jessica, but that, pursuant to a domestic relations order

requested by Father, Jessica had been receiving the support checks directly


                                     -3-
J-S30002-19



since 1998. The trial court took the matter under advisement and, following a

review of the certified record, issued an order denying Father’s petition. See

Order, 10/22/18.

      Upon review, we conclude that the court did not abuse its discretion.

Rather, it recognized the unusual posture of this case, and crafted the support

order to address the situation at hand. The Rules of Civil Procedure governing

actions for support do not define the term “obligee.” See, e.g., Pa.R.C.P.

1910.1. However, the Uniform Interstate Family Support Act, 23 Pa.C.S.A. §§

7101-7903, does provide a definition. Under that Act, an obligee is “[a]n

individual to whom a duty of support is or is alleged to be owed . . . .” 23

Pa.C.S.A. § 7101.1.

      Here, the record supports the trial court’s finding that Father owed the

duty of support directly to Jessica. As a result, we conclude that nothing in

section 1910.19(g)(2) required the court to find Mother liable for repayment

of Jessica’s support to Father. Father’s first issue does not merit relief.

      In his second issue, Father argues that the trial court erred when it failed

to transfer the credit to Mother’s second complaint for support. Father again

relies on the language of section 1910.19(g)(2), and argues that the court

had the authority to enter an order to effectuate repayment, therefore he

claims it was error for the trial court not to transfer the credit to the complaint

for support that Mother filed on August 31, 2017. See Father’s Brief, at 13-

15. We disagree.




                                       -4-
J-S30002-19



      As discussed above, section 1910.19(g)(2) does not mandate that a trial

court must enter an order against a former obligee. The statute simply gives

a domestic relations committee or officer the authority to do so after a

conference between the parties. Further, as noted above, the court properly

found that Jessica, not Mother, was the obligee. Accordingly, we again

conclude that the trial court did not abuse its discretion when it did not enter

an order for repayment against Mother. Father’s second issue is meritless.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/19




                                     -5-